Citation Nr: 0634961	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back injury.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 2006, the veteran testified at a Travel 
Board hearing before the undersigned.  


FINDING OF FACT

Current low back disabilities, diagnosed as degenerative disc 
disease and degenerative changes, are not attributable to 
service nor was arthritis of the low back manifest during 
service or within one year thereof.  


CONCLUSION OF LAW

A low back disability to include degenerative disc disease 
and degenerative changes was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
in compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in July 2001.  Thereafter, additional 
VCAA letters were sent in December 2001, February 2004, and 
March 2006.  The VCAA notification fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, Social Security 
Administration records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in November 2003.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that a medical notation dated in February 
2006 was received which showed that the veteran was unable to 
travel on a date in April 2006 due to illness.  This notation 
has no bearing on the merits of the case at hand.  Thus, 
although the RO did not review it, there is no prejudice to 
the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records show that in May 1978, the 
veteran was noted to have low back pain for several weeks.  
However, there was no injury or trauma.  The diagnosis was 
muscle strain.  The veteran then began physical therapy.  On 
June 5, 1978, it was noted that the veteran had had 
complaints of back pain for 2 months.  Range of motion was 
full.  The diagnosis was low back strain.  The veteran 
underwent a discharge examination on June 16, 1978.  No 
abnormalities of the spine or musculoskeletal system were 
identified.  

Post-service, private records show that the veteran was seen 
in August 1995 for back complaints.  It was noted that the 
veteran had had backaches for at least 12 years (dated back 
to 1983).  The veteran did not remember any specific recent 
injury.  It was noted that the veteran had had previous 1984 
and 1985 work injuries.  The diagnoses were degenerative disc 
disease of L-5 and lumbar facet syndrome.  The veteran sought 
physical therapy treatment.  In April 1996, the veteran 
underwent a neurological consultation. It was noted that the 
veteran had suffered an injury to his lower back in 1984 when 
he became tangled in a winch cable.  In May 1996, it was 
noted that the veteran had chronic back injuries.  His 
initial injury was in 1983.  Another May 1996 report noted 
that the veteran had a previous history of a 1983 work-
related injury.  In December 1996, a magnetic resonance 
imaging (MRI) of the spine revealed L5-S1 disc disease.  In 
July 1997, it was noted that the veteran had mechanical low 
back pain.  May 1998 x-rays showed minimal degenerative 
changes at L5-S1.  

In December 1998, the veteran was treated after he fell off 
of a ladder and landed on his back.  It was noted that the 
veteran had probably ruptured a disc at L5-S1.  A January 
1999 MRI again showed degenerative disc changes at L5-S1.  
When the veteran was seen in October 2000, he reported that 
he had suffered several injuries to include a motor vehicle 
accident.  He also had an incident where he had been tangled 
in a winch and fell several feet from up in the air.  The 
pertinent diagnoses were chronic low back pain and history of 
degenerative disc disease, lumbar spine.  

In October 2000, the veteran's claim of service connection 
for a low back disability was received.  

Subsequent treatment record from the North Texas VA Health 
Care System show that the veteran received treatment and pain 
management for a back disability with the use of an 
intrathecal morphine pump implant.  In March 2001, the 
veteran underwent a lumbar puncture.  Meningitis was 
diagnosed.  Also, in March 2001, the veteran reported that in 
1976, he twisted his back during basic training while on an 
obstacle course.  In 1986, he had an accident with a wrecker 
winch.  In 1987, he stepped into a drain and twisted his 
back.  In 1996, he underwent a fusion of the cervical spine 
at C5-6 and C6-7.  An MRI of the lumbar spine suggested 
muscular spasm.  In addition, there were osteophytic changes 
L5-S1, consistent with degenerative disc disease, Mobic Type 
II.  The L3-4 level showed minimal circumferential disc bulge 
with mild bilateral facet hypertrophy.  The L4-5 level had 
minimal circumferential disc bulge.  At L5-S1, there was 
circumferential disc bulging.  There was spondylolisthesis of 
L5-S1.  Moderate to moderately severe bilateral foraminal 
narrowing was seen, slightly more pronounced on the left.  
The use of an intrathecal morphine pump for pain was noted.  

In September 2001, a private chiropractor indicated that the 
veteran had degenerative disc disease of the lumbar spine and 
likely stenosis of the lumbar spine.  He indicated that these 
findings were evident in 1998, when he initially evaluated 
the veteran.  He was unable to comment specifically on the 
origin of the veteran's injuries.  He was told that 
degenerative joint disease was noted during service.  
However, the chiropractor did not provide an opinion 
regarding etiology of current back disabilities.  

In November 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported that he was injured twice 
during basic training, during pugil stick training and 
exercises.  Thereafter, he was given a desk job and did not 
participate in strenuous activities.  He was honorably 
discharged.  He did not receive a medical discharge.  After 
discharge, he worked as a mechanic and treated his back pain 
on and off, conservatively.  He then developed severe back 
pain and was treated with physical therapy, "ESI," and pain 
medications.  He had an MRI in April 2000 which showed L4-5 
facet hypertrophy, minimal disc bulges at L5-S1 with slight 
retrolisthesis of L5-S1.  In 2001, he was provided an 
intrathecal pump.  He developed meningitis due to pump defect 
and the pump was replaced.  He was incontinent for urine and 
bowels and was wheelchair-bound.  An MRI in June 2002 
revealed L5-S1 disc collapse, L5-S1 disc bulge with no canal 
stenosis or significant neuroforaminal stenosis.  Physical 
examination revealed in diagnoses of lumbar disc disease of 
L5-S1, incontinence of bowel and bladder, debilitating back 
pain, lack of mobility, and post-meningitis secondary to 
intrathecal pump.  

The examiner was requested to opine if current low back 
strain was secondary to inservice injury.  The examiner noted 
that the initial diagnosis during service was muscle strain.  
He continued to have back pain from that time onward.  The 
examiner stated that it was difficult to attribute his 
current problems to his back strain in 1978.  It was the 
examiner's opinion that in that the veteran only had back 
strain, it was less likely than not that his lumbar disease 
was secondary to the 1978 muscle strain.  

Lay statements were received from service buddies, family 
members, friends, and the veteran.  They essentially stated 
that the veteran was injured during service and has continued 
to have back problems since that time which have become 
debilitating.  

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned.  The veteran testified that the 
originally injured his back during service in 1975 during 
Marine recruit training.  He was jabbed in the chest with a 
pugil stick and he was bent over backwards.  The veteran 
related that he was in an awkward position and this did 
something to his back.  He indicated that he did not go to 
the clinic then.  He indicated that, thereafter, he had been 
the platoon guide, but that he could no longer march 
correctly and that job was taken away from him.  He was 
placed in the back of his squad.  He related that if his 
injury was discovered, he would have been put out of the 
Marines so he wanted to keep quiet to make it to graduation.  

After graduation, he went on leave and told family members.  
Thereafter, he was assigned to the post office and did very 
little of anything.  He struggled to get through his last 
physical fitness testing.  He stated that he failed the run 
portion, but passed the pull-ups and sit-ups portion.  When 
asked why he did not complain of back problems on his 
discharge examination, the veteran stated that he had wanted 
to keep quiet and get out of the military.  The veteran 
indicated that he had submitted private medical records, 
those that could be obtained.  Following service, the veteran 
stated that he reinjured his back when he stepped in a drain 
in the mid-1980's.  The veteran indicated that his was the 
only reinjury of his back.  

In sum, there was no documentation of any specific back 
injury during service.  The veteran was treated and diagnosed 
on two occasions for muscle strain, however, there was no low 
back abnormality on objective examination at discharge.  The 
veteran asserts that he made no complaints regarding his back 
because he wanted to be separated from service.  However, the 
Board notes that a physical examination was performed.  The 
examiner noted no positive findings.  Thus, the low back was 
evaluated on examination and found to be normal.  

Subsequent to service, beginning in the early to mid 1980's, 
the veteran suffered several back injuries.  There was an 
incident when he became tangled in a winch cable and fell on 
his back.  There was an incident when he stepped in a drain.  
There was an incident when he fell from a ladder.  He was 
also in a motor vehicle accident.  At his personal hearing, 
the veteran only indicated the incident when he stepped in a 
drain and did not report any other injuries; however, the 
record reflects that there were several injuries.  Only after 
the 1980's' injuries is there medical documentation of 
treatment and diagnosis of low back disabilities.  The 
veteran was seen for lumbar disc disease and degenerative 
changes.  

In one March 2001 notation, the veteran reported an initial 
inservice back injury.  However, the examiner did not opine 
as to the etiology of any current low back disability.  
Likewise, a private chiropractor declined to opine as to the 
etiology of any current low back disability.  

The veteran and other lay persons have indicated that the 
veteran initially injured his low back during service; 
however, these individuals have not been shown to have 
medical expertise; thus, they cannot opine as to the 
causation of any current low back disability.  See Espiritu.  

In that regard, there is one medical opinion of record.  In 
November 2003, the veteran was afforded a VA examination.  
The claims file was forwarded to the examiner prior to the 
examination.  The examiner noted that the initial diagnosis 
during service was muscle strain.  It was the examiner's 
opinion that in that the veteran only had back strain, it was 
less likely than not that his lumbar disease was secondary to 
the 1978 muscle strain.  This medical opinion is 
uncontradicted.  In addition, it is supported by the evidence 
of record.  The veteran's inservice diagnoses are 
acknowledged, but the examiner found that the veteran's 
current low back disabilities were not related to the strain 
in service.  The Board attaches significant probative value 
to this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

The veteran maintains that currently diagnosed low back 
disabilities were incurred during service.  Muscle strain was 
diagnosed during service.  There is lay evidence of injury.  
However, there is no residual of any low back injury nor any 
diagnosed low back disease on the discharge examination.  
Further, there is no diagnosis of arthritis of the low back 
during the initial post-service year.  Rather, post-service, 
the veteran suffered multiple low back injuries during the 
1980's.  Thereafter, he was diagnosed as having lumbar disc 
disease and lumbar degenerative changes.  The preponderance 
of the evidence supports a finding that the veteran's current 
low back disabilities are not related to the low back muscle 
strain in service.  

Although the veteran and other lay persons believe that 
current post-service low back diagnoses are related to 
service, the competent medical evidence shows otherwise.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The evidence in this case is not so evenly balanced so as to 
trigger application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.






ORDER

Service connection for a low back disability to include 
degenerative disc disease and degenerative changes is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


